Citation Nr: 1034437	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-30 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


 


INTRODUCTION

The Veteran had active duty service with the Navy from September 
1987 to August 1993.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
which denied entitlement to service connection for PTSD and 
depression, both claimed as due to military sexual trauma.

In March 2010 the Board remanded the appeal to the RO via the 
Appeals Management Center (AMC) for additional development.  The 
development had been completed, and the case is before the Board 
for final review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The evidence does not show, nor does the Veteran allege, that 
she engaged in combat.

3.  The claimed in-service stressful experiences have not been 
corroborated, and any diagnosis of PTSD was made based on an 
unverified account of in-service events given by the Veteran.

4.  Competent evidence of record does not reflect that depression 
is the result of an event, injury, or disease incurred in 
service.



	(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 4.125 (2009).

2.  Depression was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In this 
case, the Veteran's claim for service connection for PTSD was 
received in March 2005, and her claim for service connection for 
depression was received in April 2005.  Thereafter, she was 
notified of the general provisions of the VCAA by the Roanoke RO 
in correspondence dated in June 2005 and March 2009.  These 
letters notified her of VA's responsibilities in obtaining 
information to assist her in completing her claims, identified 
her duties in obtaining information and evidence to substantiate 
her claims, and provided other pertinent information regarding 
VCAA.  The June 2005 letter also indentified information that may 
be helpful to substantiate a claim for PTSD secondary to a 
personal assault.  See 38 C.F.R. § 3.304(f)(4).  Thereafter, the 
claims were reviewed and a supplemental statement of the case was 
issued in June 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield 
III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  Notice as to 
this matter was provided in March 2009.

The Veteran has been made aware of the information and evidence 
necessary to substantiate her claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist her 
in obtaining evidence necessary to substantiate her claims during 
the course of this appeal.  Her service treatment and personnel 
records, VA treatment records, and private treatment records have 
been obtained and associated with her claims file.  The Board 
also remanded the claims in March 2010 to provide her with a VA 
PTSD examination to assess the current nature and etiology of her 
claimed PTSD and depression disabilities; however, VA 
correspondence mailed to her last known address was returned, and 
VA was unable to locate her.  

Furthermore, the Veteran has been notified of the evidence and 
information necessary to substantiate her claims, and she has 
been notified of VA's efforts to assist her.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
her claims.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a) (2009); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor actually occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(2).

The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for 
establishing in-service stressors in certain claims for PTSD was 
recently relaxed, adding to the types of claims VA will accept 
through credible lay testimony alone.  The new regulations 
provide that if a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010) 
(to be codified at 38 C.F.R. pt. 3).  In this case, the claim is 
not predicate upon a fear of hostile military or terrorist 
activity, so the "relaxed' standards do not apply.

The DSM-IV diagnostic criteria for PTSD include exposure to a 
traumatic event in which the person experienced, witnessed, or 
was confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of self or others; and a response that involved intense 
fear, helplessness, or horror.  Additional diagnostic criteria 
must be met before a diagnosis of PTSD is warranted.

If a PTSD claim is based on in-service personal assault, evidence 
from sources other than the veteran's service records that 
document behavior changes following the claimed assault may 
corroborate the veteran's account of the stressor incident.  See 
38 C.F.R. § 3.304(f)(3) (2009).

In a claim for service connection, the ultimate credibility or 
weight to be accorded evidence must be determined as a question 
of fact.  The Board determines whether (1) the weight of the 
evidence supports the claim, or (2) the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim; the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Factual Background and Analysis

Service records do not show, nor does the Veteran allege, that 
she engaged in combat.  Instead, she contends that while she was 
stationed in Brawdy, Wales she reported to military police that 
between November 1988 to 1989, she was the victim of unwanted 
sexual advances by a Marine, but was told to drop the charges.  
She also reported being exposed to male masturbation by a new 
captain.  She also stated that she was raped by another service 
member in November 1988 on the day before Thanksgiving; she said 
that she presented paperwork reporting the incident and 
identifying two witnesses to a superior, but he tore the 
paperwork and told her that "boys will be boys."  

She indicated that after the November 1988 sexual assault and her 
report of the incident, her performance marks decreased and she 
was passed over for promotions, she experienced frequent episodes 
of depression and self-medicated with alcohol, and she began to 
exhibit obsessive behavior, gaining 25 to 30 pounds and being 
sent to Treasure Island, California to lose weight.  She stated 
that she was embarrassed to seek help at the base clinic after 
the sexual assault, and she did not seek help off base because 
she feared that the Navy would frown upon her.

The Veteran was 24 years old when she entered active service.  
She has acknowledged that her service treatment records and 
service personnel records are silent for any complaints, 
findings, or diagnosis of any psychiatric problems.  However, 
after reviewing the service treatment records, the Board finds 
that her statements about gaining weight after November 1988 are 
credible.  Her weight was documented at enlistment at 163 pounds 
(height was 69 inches), 169 pounds in October 1987, and 162 
pounds in November 1987. After the alleged November 1988 sexual 
assault, her weight fluctuated between 185 and 200 pounds, but 
was never documented below 185 pounds.  A physical readiness test 
report showed that she was placed on a remedial fat reduction 
program in November 1990, and a Navy memorandum dated in July 
1992 showed that she reported to Treasure Island for evaluation 
of her obesity problem.  Tentative recommendations included level 
III treatment at Miramar, California.

Service dental records also reflected a change in her use of 
birth control pills after the alleged assault.  In a dental 
health questionnaire dated in October 1987, she denied using 
birth control.  In August 1988, it was noted that she used birth 
control pills (BCP).  She was counseled on safe sex.  In July 
1989, within a year after the alleged assault, she reported that 
she was using birth control.  Subsequently, she denied using 
birth control in May 1990, June 1991, and July 1993.  Similarly, 
gynecology records show that in August 1988 she denied any 
pregnancies, abortions, or miscarriages.  However, in February 
1992 she identified having one pregnancy and one abortion or 
miscarriage.  It is unclear from the records when the reported 
pregnancy occurred, and there was no service record of any 
pregnancy testing.

Service treatment and personnel records did not reflect any 
problems with alcohol or performance duties as alleged, and in 
her July 1993 separation report of medical history she denied any 
frequent trouble sleeping, depression or excessive worry, or 
nervous trouble of any sort.  On separation examination, 
psychiatric findings were reported as normal.  

A post-service letter dated in July 2005 from a domestic violence 
program coordinator reported that the Veteran resided at the 
shelter between March and May 2000, she disclosed that she was 
sexually assaulted while in the military, and she attended 
survivors of sexual assault support groups.  The coordinator 
explained that the program does not keep many written records, 
but she did remember the Veteran reporting intrusive thoughts and 
memories of the assault and that she was often very emotional and 
spoke of being depressed.

A letter from Northwestern Community Service dated in October 
2005 indicated that the Veteran participated in an initial 
evaluation during two appointments in June 2003 and presented 
with major depressive disorder and dysthymia with a history of 
panic attacks, but she did not return for on-going services as 
recommended.

Private family practice treatment records dated in April 2004 
showed treatment for depressive disorder NOS (not otherwise 
specified) and indicated that she did not return to the clinic 
for follow-up treatment after her initial visit.  The records did 
not include any report of in-service assault.

A November 2005 VA memorandum detailed efforts to obtain 
information necessary to verify stressful events for the PTSD 
claim, but found a lack of information needed to verify the 
stressors, including a diagnosis of PTSD.

After her claims for service connection for PTSD and depression 
were denied in a December 2005 rating decision, the Veteran 
reiterated her contentions that her service treatment records and 
personnel records documented behavior changes after the alleged 
sexual assault that occurred just before Thanksgiving in 1988, 
including disruptive behavior and weight gain in the fall of 
1992.

In correspondence received in April 2006, the Veteran stated that 
she was embarrassed to report her alleged rape to the base 
clinic, she believed she would be frowned upon for seeking help 
off base, and she tried to handle the assault through her chain 
of command.

VA treatment records dated from August 2005 to July 2006 showed 
that she reported military sexual assault and current psychiatric 
symptoms.  Assessments made by a physician's assistant included 
PTSD and depressive disorder.  In an August 2005 psychiatry 
consultation report, the impression was adjustment disorder with 
depressed mood, rule out recurrent major depressive episode, and 
rule out PTSD.  VA records dated in August 2005 indicated that 
she had a 7-year old son.  VA records also showed that she was 
terminated from her job in June 2006 after her manager repeatedly 
asked her if she was okay, she could not tolerate his questions, 
and they "exchanged words."

In August 2008 Warren Memorial Hospital responded to a records 
request that there were no medical records pertaining to a May 
2008 panic attack.

Additional VA treatment records dated from July 2006 to April 
2009 contained periodic treatment for PTSD and depressive 
disorder by a physician's assistant and a diagnosis of 
depression, major depressive disorder by a psychiatrist in 
January 2009.  She also reported in January 2009 that she had 
been living in a women's shelter until November 2008 and that she 
and her 11-year old son were currently living with a friend.  She 
related that she was a loner in school until she developed a 
circle of friends.  She had a boyfriend after her senior year in 
high school and became promiscuous at age 20 when she began to 
drink.

In June 2008 she canceled her request for a hearing before RO 
personnel and elected a Central Office hearing before a Board 
member instead.  She was notified in September 2009 of a November 
2009 Central Office hearing, but she failed to appear.

A May 2010 letter from the Nashville RO on behalf of the AMC 
requested additional information from the Veteran at her last 
known address pursuant to the March 2010 Board remand.  The mail 
was returned as undeliverable and unable to forward.  Notes on 
the envelope show that the RO checked three other locations where 
the Veteran's current address might be listed, but the RO was 
unable to locate her.  A June 2010 supplemental statement of the 
case was also returned as undeliverable and unable to forward.

In August 2010 the Veteran's service representative acknowledged 
that the purpose for which the case was remanded in March 2010 
had been accomplished and offered general support of the 
Veteran's contentions in support of her claims.

The Board has considered the Veteran and her representative's 
contentions that she has current PTSD and depression disabilities 
due to military sexual trauma, but finds that her claims for 
service connection must be denied.

PTSD

Notwithstanding the Veteran's current August 2005 assessment of 
PTSD by a VA physician's assistant and diagnosis of rule out PTSD 
by a VA psychiatrist, the claim must be denied because objective 
evidence does not show that the Veteran engaged in combat with 
the enemy, and there is otherwise no credible evidence that the 
claimed in-service stressors occurred.

In light of the foregoing evidence, the Board must conclude that 
there is no verified or verifiable stressor to support the claim.  
Simply stated, combat has not been established, the claimed in-
service stressful experiences (military sexual trauma) have not 
been corroborated by credible evidence, and the evidence provided 
by the Veteran does not present any basis for further developing 
the record in this regard.  For these reasons, the August 2005 
diagnosis of PTSD or rule out PTSD made by the VA medical 
personnel is not persuasive because it was based on stressful 
experiences that have not been verified.

The Board carefully considered the Veteran's statements and 
service records regarding in-service behavioral changes following 
an alleged sexual assault, including weight gain and evidence of 
changes in birth control usage.  In fact, VA attempted to obtain 
more information from the Veteran about her claimed in-service 
stressful experiences following the Board's March 2010 remand, 
but the Veteran has not kept VA informed of her last known 
address.  In this regard, the Court has held that VA's duty to 
assist the veteran in developing the facts and evidence pertinent 
to a veteran's claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Without additional 
corroborating evidence, service records showing difficulty 
managing her weight and changes in birth control usage are 
insufficient to establish that her claimed stressful experiences 
occurred.  She presented no other corroborating evidence.

In the absence of credible evidence that a claimed stressor 
(sufficient to support a diagnosis of PTSD) actually occurred, 
the essential criteria of 38 C.F.R. § 3.304(f) have not been met, 
and the Board must therefore deny the Veteran's claim of 
entitlement to service connection for PTSD.  

Depression

As outlined above, service treatment and personnel records 
reflect no complaints, findings, or reference to any psychiatric 
problems, including at separation.  The first post-service report 
of any depression was apparently in March 2000 at a domestic 
violence shelter.  The first objective clinical evidence of 
diagnosed depression was in June 2003, more than nine years after 
separation from service.  The passage of many years between 
discharge from active service and the medical documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992 ).

In order to prevail on the issue of service connection there must 
be: medical evidence of a current disability; medical evidence, 
or in some cases lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond 
v. West, 12 Vet. App. 341, 346 (1999).  In the present case, 
there is no competent medical evidence of any in-service 
psychiatric symptoms, and there is no medical evidence of a nexus 
between any in-service disease or injury and the Veteran's 
current depression disability.  Therefore, entitlement to service 
connection for depression is not warranted.

Both Claims

For the foregoing reasons, the claims for service connection for 
PTSD and depression must be denied.  In arriving at the decision 
to deny the claims, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for depression is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


